Citation Nr: 9934269	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an original rating in excess of 10 percent 
for arthritis of the right knee, with patella dislocation.  

2. Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
osteoarthritis of the right knee, with patella dislocation, 
rated 10 percent disabling.  The appeal is also taken from a 
May 1998 rating decision of the RO, which granted service 
connection for PTSD, rated 30 percent disabling.  In both 
cases, the veteran has appealed the appropriateness of the 
initial disability rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  


FINDINGS OF FACT

1. The range of motion of the veteran's right knee is from 
zero degrees extension to 130 degrees flexion with x-ray 
evidence of arthritis.  

2. The veteran's right knee disability is otherwise 
manifested by additional disability of pain, recurrent 
dislocations of the patella, instability of the patella, 
crepitus, complaints of locking, swelling and giving way, 
and the necessity of wearing a splint that is productive 
of severe other impairment of the knee.  

3. The veteran's PTSD is manifested by repeated suicidal 
attempts, depression, homicidal ideation, minimal 
attention to personal hygiene, startle response, sleep 
disturbances and insomnia and is productive of complete 
social and industrial impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent for limitation of 
motion due to arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5003, 5010 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  

2. The criteria for a rating of 30 percent for other 
impairment of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 
5257 (1999).

3. The criteria for a rating of 100 percent PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In addition, the 
facts relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

I.  Right Knee Disability

As noted, service connection for osteoarthritis of the right 
knee, with patella dislocation, was granted by the RO in a 
January 1998 decision.  A 10 percent rating was granted on 
the basis of the results of a 1995 VA compensation 
examination and VA outpatient treatment records that included 
an orthopedic evaluation in June 1995. 

VA outpatient treatment records show that the veteran was 
treated at the orthopedic clinic for complaints of right knee 
pain.  It was noted that he had had multiple dislocations of 
the patella, including two in the past three weeks.  
Examination showed no effusion and no atrophy.  There was 
questionable tenderness over the lateral joint line.  There 
was positive apprehension sign, but testing was negative for 
varus/valgus stress, a negative anterior/posterior drawer 
sign and a negative lachman's sign.  Range of motion was from 
0 to 130 degrees with a 10 degree angle.  X-ray studies 
showed frank degenerative joint disease changes and a 
questionable bipartite patella.  The impressions were 
possible recurrent lateral dislocation  and history of old 
patella fracture, versus, bipartite patella.  

An examination was conducted by VA in July and August 1995.  
At that time, the veteran stated that he had had problems 
with his right knee for many years.  He said that it locked, 
gave way when he walked, hurt most of the time, swelled quite 
often and that the patella dislocated.  It was noted that he 
wore a brace on is right lower extremity.  Objectively, there 
was no swelling and no deformity.  There was pain on movement 
of the knee and some instability of the patella.  Range of 
motion was possible, but the veteran had been given a splint 
by the orthopedic department to prevent range of motion.  The 
pertinent diagnoses were patella dislocation and 
osteoarthritis of the right knee.  

VA outpatient treatment records show that the veteran was 
seen for knee pain in April 1998.  At that time, it was noted 
that he had pain at the medial border of the patella that 
increased in intensity with knee flexion or upon ascending or 
descending steps.  He described a popping and cracking sound 
and pain on extension.  Examination showed the superior pole 
of the right patella rotated laterally at full extension, 
jumping into the intercondylar groove when the knee was 
flexed or extended passively.  There was crepitus upon active 
extension and tenderness to palpation along the medical edge 
of the patella.  There was no apparent laxity otherwise noted 
in the knee joint.  The veteran wore a knee brace with a 
lateral bolster.  The assessment was patella femoral 
syndrome.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the recurrent dislocation 
of the patella.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).    
If a rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.

The veteran is service connected for arthritis of the right 
knee.  The range of motion of the knee is shown to be from 
zero degrees extension to 130 degrees flexion.  This is 
limitation over normal ranges of motion that is, otherwise, 
noncompensable under the appropriate diagnostic codes 
outlined above.  38 C.F.R. § 4.71a, Plate II.  A 10 percent 
rating is warranted for this limitation of motion.  

In addition, the veteran reports that he has locking, 
swelling and giving way as a result of recurrent dislocations 
of the patella.  Examinations have shown significant pain in 
the knee, a 10 degree angle of the knee joint and instability 
of the patella.  It has been recommended by the VA orthopedic 
department that the veteran wear a brace on the knee joint.  
Pain on palpation and crepitus have also been noted.  After 
consideration of the significant functional loss associated 
with these symptoms, the Board finds that the veteran's right 
knee disability is productive of severe other impairment.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, a separate 30 percent rating, is warranted.  This 
combined 40 percent rating for the veteran's right lower 
extremity is the highest possible under the appropriate 
regulations.  38 C.F.R. § 4.68.  

II.  PTSD

Service connection for PTSD was granted by the RO in May 
1998.  The current 30 percent rating was assigned at that 
time.  It is noted that the veteran filed his initial claim 
for the benefit in June 1995 and that regulations pertinent 
to the disability ratings for PTSD were amended in November 
1996.  Where the law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The veteran was hospitalized at a VA facility in April and 
May 1995.  At that time, he had no previous history of 
psychiatric hospitalization and reported that he had been 
feeling depressed for two years.  He stated that he drank 
excessive amounts of alcohol, but denied street drugs.  He 
had been having suicidal thoughts for one month, but had no 
history of suicidal attempts.  He also had homicidal thoughts 
toward his parents.  He had been taking the medication Prozac 
for one month, but stated that this did not help. On mental 
status evaluation, he was alert and oriented.  His mood and 
affect were somewhat depressed.  He had suicidal thoughts 
without plans.  He denied suicidal ideations.  He had 
homicidal thoughts as described.  There was no looseness of 
associations and no flight of ideas.  Speech was regular.  
There were no delusions and no hallucinations.  Memory was 
intact.  Insight and judgment were fair.  During the course 
of the hospitalization, he was observed for his depression 
status and placed on mediation.  He underwent therapy and 
described symptoms of PTSD.  He described nightmares, some of 
which were related to the Persian Gulf Conflict.  At the time 
of his discharge he was not considered to be a danger to 
himself or others, and able to work.  The diagnoses were 
alcohol dependency, dysthymia and PTSD.  

An examination was conducted by VA in September 1995.  At 
that time, it was noted that he was being followed for 
psychiatric symptoms at two separate VA medical facilities.  
He was being evaluated for the purpose of ascertaining 
whether or not he had PTSD.  The veteran complained that he 
felt depressed all of the time with insomnia and nightmares 
of people he killed while stationed in Saudi Arabia.  (It is 
noted that the veteran had documented combat service during 
the Persian Gulf Conflict)  He reported that his job while in 
the Persian Gulf was as a sniper and he described many 
traumatic events he witnessed such as shooting people and 
watching his friends shot.  He also saw burning bodies and 
mutilated people and animals.  He reported that he had a 
history of heavy alcohol abuse since his discharge from 
service, but said that he had had no alcohol since a 
hospitalization at a VA facility in April 1995.  He had been 
taking antidepressant mediation and medication for insomnia, 
but had stopped taking these medicines due to ideation that 
they were not working.  His social history was colored by 
poor work history and two very brief marriages.  Objectively, 
he presented in a dramatic, somewhat braggadocio fashion 
about his experience in service.  He seemed to delight in the 
stories that he told.  He denied suicidal or homicidal 
ideation and denied hallucinations.  Insight seemed to be 
limited and his judgment was questionable at best.  The 
impression was PTSD symptoms.

The veteran was repeatedly hospitalized at VA facilities from 
November 1995 to August 1996.  The admission report from the 
first admission noted that he had been brought in by a friend 
after having been suicidal for several weeks.  The veteran 
was transferred to another VA facility.  In March 1996, it 
was noted that he had had suicidal ideations, decreased 
appetite, insomnia and homicidal ideations.  During the 
course of the hospitalization he became preoccupied with a 
wish to leave the hospital to "get better."  He was 
discharged against medical advice so that he could seek 
treatment at another VA facility, where he had previously had 
an admission (Birmingham).  At the time of discharge, he was 
not considered to be a danger to himself or others, but it 
could not be determined whether or not he could work due to 
his early departure.  In August 1996, he was admitted 
secondary to a suicide attempt.  He took approximately thirty 
to forty tablets of Ambien.  He was initially placed with 
suicide precautions in the Cardiac Care Unit and was to be 
discharged to the regular floor, but left the hospital 
against medical advice.  

An examination was conducted by VA in April 1998.  The 
veteran's subjective complaints included reports of frequent 
intrusive thoughts and recollections about his combat 
experiences during Desert Storm.  He stated that he thought 
about it several times per week.  He reported frequent 
nightmares, stating that he had almost choked his spouse on 
three different occasions.  His spouse, who was present 
during the interview related that he had tried to put pillows 
over her to protect her during an episode when he was having 
a nightmare about a mortar attack.  He reported a tendency to 
isolate himself from others.  He reported avoiding crowds, 
particularly when he was inside.  He reported a startle 
response, relating an episode at the hospital when another 
patient had been repeatedly screaming.  He reported feelings 
of rage that he was attempting to work on and of an inability 
to concentrate, noting that "I just drift off all the 
time."  He reported hyper-vigilant behavior and an inability 
to trust others, including his wife.  The symptoms appeared 
to be chronic in nature, with no real periods of remission.  

Objectively, the veteran's thought processes and thought 
content appeared to be within normal limits, with no 
delusions or hallucinations.  He reported frequent suicidal 
thoughts and ideations, but no current ideas.  He denied 
current homicidal thoughts or ideations.  He appeared able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was fully oriented.  Memory, 
concentration, and judgment were impaired.  Speech was 
normal.  Mood was moderately depressed.  The veteran had 
chronic sleep impairment, and slept only approximately 2 
hours per night.  The diagnosis was PTSD, chronic, moderate.  
GAF was 60, equaling moderate social and occupational 
impairment due to PTSD.  

VA outpatient treatment records show that in April 1998, the 
veteran sought treatment because he was thinking of killing 
himself.  He denied having a plan and had no homicidal 
ideations or hallucinations.  He was noted to be anxious had 
had insomnia.  It was determined that the veteran was mainly 
depressed and had not slept well.  He could not be given 
sleeping medications due to a prior suicide attempt in 1996.  
His wife stated that she would stay with him and as he had no 
true plan, it was determined to discharge him with 
medication.  He was to return to the emergency room if 
needed.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impermanent.  A 50 percent evaluation is 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  

The Board finds that the veteran was totally disabled due to 
his PTSD under the criteria in effect prior to November 1996.  
Therefore, consideration under the current rating criteria is 
rendered moot.  In this regard, it is noted that his file is 
significant for repeated hospitalizations for suicidal 
ideations and actual attempts.  He has significant insomnia 
and nightmares of combat when he does sleep.  He also has 
intrusive thoughts, a startle response, and depression.  He 
has had homicidal ideations in the past.  While he was 
considered to be only moderately impaired by the VA examiner 
who last evaluated him, it was noted at that time that he had 
only minimal attention to personal hygiene and had, soon 
after the examination was conducted, presented himself to the 
emergency room due to, once again, having suicidal ideations.  
The Board finds that the criteria for the assignment of a 100 
percent rating under 9411 effective prior to November 7, 1996 
are met.  See Johnson v. Brown, 7 Vet. App. 95 (1995).  
Resolving all doubt in the veteran's favor,  the Board finds 
his PTSD to have been totally disabling since he filed his 
initial claim in 1995.  See Fenderson, 12 Vet. App. at 126.  


ORDER

A 10 percent rating is warranted for arthritis of the right 
knee, with a 30 percent rating warranted for other impairment 
of the knee is granted subject to the controlling regulations 
governing the payment of monetary benefits.  A 100 percent 
rating for PTSD is granted subject to the controlling 
regulations governing the payment of monetary benefits.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

